DETAILED ACTION
         The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

                                             Information Disclosure Statement
1.      The information disclosure statement (IDS) submitted on 3/26/2021 is in compliance with the provisions of 37 CFR 1.97. According, the information disclosure statement is being considered by the Examiner.
2.       Claim 9 is objected to because of the following informalities:
          Regarding claim 9, line 10, “a temperature” should be changed to --- the temperature ---. 

Claim Rejections - 35 USC § 112
3.        The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.         Claims 17-20 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
          Regarding claim 17, the limitation “high pass or band pass filter circuitry structured to receive and high pass or band pass filter an output of the Rogowski coil” is vague and unclear. For clarification purpose, the limitation should recite “high pass or band pass filter circuitry structured to receive and filter an output of the Rogowski coil”.
          Claims 18-20 are also rejected as they inherit the deficiencies in claim 17.

Allowable Subject Matter
5.      Claims 1-16 are allowed over the prior arts of record.
         The following is a statement of reasons for the indication of allowable subject matter:
          Regarding claim 1, the cited references, alone or in combination, do not disclose nor fairly suggest:
          “ … a test injector circuit structured to input a test signal having a second frequency to the Rogowski coil; high pass or band pass filter circuitry structured to receive an output of the Rogowski coil, the output including a first component having the first frequency and being proportional to the current flowing through the busbar and a second component having the second frequency and being proportional to a temperature of the Rogowski coil, and to attenuate the first component of the output of the Rogowski coil; and an electronic trip unit including a temperature measurement unit structured to receive an output of the high pass or band pass filter circuitry and to estimate the temperature of the busbar based on the output of the high pass or band pass filter circuitry” in combination with all other elements as claimed in claim 1. 
          Regarding claim 9, the cited references, alone or in combination, do not disclose nor fairly suggest:
          “…injecting a test input signal having a second frequency into the Rogowski coil disposed around the busbar; receiving an output of the Rogowski coil with high pass or band pass filter circuitry, the output including a first component having the first frequency and being proportional to the current flowing through the busbar and a second component having the second frequency and being proportional to a temperature of the Rogowski coil; filtering the output of the Rogowski coil with the high pass or band pass filter circuitry and attenuating the first component of the output of the Rogowski coil; receiving an output of the high pass or band pass filter circuitry with a temperature measurement unit in an electronic trip unit of the circuit interrupter; and estimating the temperature of the busbar based on the output of the high pass or band pass filter circuitry” in combination with all other elements as claimed in claim 1. 

            As to claim(s) 2-8, the claims are allowed as they further limit allowed claim 1.
            As to claim(s) 10-16, the claims are allowed as they further limit allowed claim 9.

6.    Claims 17-20 would be allowable if rewritten or amend to overcome the rejection(s) under 35 U.S.C 112(b) set forth in this office action. Reasons for allowance will be held in abeyance pending final recitation of the claims.

Prior Art of Record
7.        The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.          
             Singh et al. (U.S Pub. 20140253108) discloses a sensor comprises an inductor for sensing an alternating current signal component of an observed signal. The inductor comprises a substrate, conductive traces associated with different layers of the substrate, and one or more conductive vias for interconnecting the plurality of conductive traces. A magnetic field sensor senses a direct current signal component of the observed signal. A first filtering circuit has a high-pass filter response. The first filtering circuit is coupled to the inductor to provide a filtered alternating current signal component. A second filtering circuit has a low-pass filter response. The second filtering circuit coupled to the magnetic field sensor to provide a filtered direct current signal component. A sensor fusion circuit determines an aggregate sensed current based on the filtered alternating current signal component and the filtered direct current signal component (see specification for more details).              Nakayama (U.S Pub. 20190078943) discloses a method of estimating a temperature of a bus bar connected with the reactor and a current flowing in the bus bar are measured; when an absolute value of a DC component ILdc of the measured current exceeds a current threshold Ith, an estimated value of the temperature of the reactor is calculated by adding a first correction value, which depends on the DC component ILdc, to the measured temperature TL and is outputted as an estimated temperature TR; and when the absolute value of the DC component is lower than the current threshold Ith, the estimated value of the temperature of the reactor is calculated by adding a second correction value, which does not depend on the measured current, to the measured temperature and is outputted as the estimated temperature TR (see specification for more details).

Conclusion
9.        Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG LE whose telephone number is (571)272-9349.  The examiner can normally be reached on Monday thru Friday 7:30AM-5:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571)272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THANG X LE/Primary Examiner, Art Unit 2867                                                                                                                                                                                                        
6/12/2021